No. 99-40499
                                    -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                               No. 99-40499
                             Summary Calendar



                           LEOPOLD LEE PEDRAZA,

                                                      Plaintiff-Appellant,

                                  VERSUS

                 HERBERT ZIELONKA, Deputy; ET AL.,

                                                               Defendants,

                     HERBERT ZIELONKA, Deputy,

                                                      Defendant-Appellee.


                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. V-95-CV-74
                       --------------------
                           March 23, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Leopold Lee Pedraza, Texas prisoner # 441538, appeals the

partial dismissal and partial grant of summary judgment in favor of

the defendants in his civil rights action under 42 U.S.C. § 1983.

Pedraza sued Sheriff Wayne Mills and Deputy Herbert Zielonka.

Pedraza   alleged   that    the   defendants    had    been   deliberately

indifferent to his medical needs, had denied him access to the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40499
                                 -2-

courts, had denied him religious freedom, and had denied him the

opportunity to subscribe to magazines while in jail.      Pedraza did

not serve Mills with the suit.    The district court did not abuse

its discretion in dismissing the suit against Mills and allowing

the suit to proceed against Zielonka.      See Systems Signs Supplies

v. United States Dep't of Justice, 903 F.2d 1011, 1013 (5th Cir.

1990).

     Pedraza asserts that the district court erred in granting

summary judgment in favor of Zielonka on the claims that Zielonka

was deliberately indifferent to Pedraza’s serious medical needs by

placing him in conditions that caused Pedraza to contract cancer,

denying him eyeglasses, denying treatment for an ear infection, and

denying dentures.   Pedraza also asserts that Zielonka denied him

access to the courts, denied him religious freedom, and denied him

the opportunity to subscribe to magazines.      We review a grant of

summary judgment de novo.    Thomas v. LTV Corp., 39 F.3d 611, 616

(5th Cir. 1994).    The evidence and any inferences drawn from the

evidence have been reviewed in the light most favorable to the

Pedraza. Fraire v. Arlington, 957 F.2d 1268, 1273 (5th Cir. 1992).

Pedraza has not designated specific facts to show a genuine issue

for trial.   See Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994).    The district court did not err in granting summary

judgment.

     Pedraza’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Because

the appeal is frivolous, it is DISMISSED.      See 5TH CIR. R. 42.2.
                          No. 99-40499
                               -3-

     Pedraza has at least two verified strikes, Pedraza v. Tibbs,

No. H-93-299 (S.D. Tex. Mar. 23, 1993)(unpublished); Pedraza v.

Perkins, No. 97-40319 (5th Cir. April 10, 1998)(unpublished).

Because of our dismissal as frivolous of this appeal, Pedraza has

now acquired another strike.   He may no longer proceed IFP in any

civil action or appeal filed while he is in prison unless he is

under imminent danger of serious physical injury.   See 28 U.S.C. §

1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.